DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: logic configured to in claim 11 and the transient sensitivity analysis module configured to in claims 13-20. 

As to the previously logic configured to and identified transient sensitivity analysis module configured to, a corresponding structure in the specification reads: 
"[0030]… A… logic block… is here conceived to be a self-consistent sequence of… steps or instructions leading to a desired result. The steps are those utilizing physical manipulations of physical quantities. These quantities can take the form of electrical, magnetic, or radio signals capable of being stored, transferred, combined, compared, and otherwise manipulated in a computer system… Each step may be performed by hardware, software, firmware, or combinations thereof. 
[0031] … computer system may include… a memory device 104…
[0032]… memory device preferably stores … transient sensitivity analysis module 114".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections 
Claim 5, line(s) 5 refer to the term “the plurality of time steps”, it would be better as “the time steps” to avoid any possible antecedent issues. Antecedent calls for “the time steps” (claim 1, line 6) and not “the plurality of time steps".

Claim 6 line 4 uses the acronym or variable “LU”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues. 
As to claim 16, it is objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the time steps" in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. There are no "time steps" anteceding this limitation in the claim. 
As to claim 11, it is objected for the same deficiency.
Claim 1 recites the limitation "the plurality of circuit parameters" in line(s) 6-7. There is insufficient antecedent basis for this limitation in the claim. While there are “parameters of the plurality of circuit components" anteceding this limitation in the claim, there are no "plurality of circuit parameters" anteceding this limitation in the claim. 
As to claim 11, it is objected for the same deficiency.
As to claim 1, line(s) 11, the limitation “the circuit states includes a first set of circuit solutions” renders the claim indefinite, because it is unclear whether the claimed is directed to a singular state or a plurality of states. Examiner notes that "includes" and "a first set" are singular 
As to claim 11, it is objected for the same deficiency.
Claim 5 recites the limitation "the plurality of parameters" in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. While there are “parameters of the plurality of circuit components" anteceding this limitation in the claim, there are no "plurality of parameters" anteceding this limitation in the claim. 
As to claims 8, 15, 18, they are objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Joachim Aurich, (Aurich hereinafter), U.S. Patent 9984190, taken in view of Daldoss et al., (Daldoss hereinafter), "Multiparameter time-domain sensitivity computation".
As to claim 1, Aurich discloses a computer implemented (see "computer-implemented system" col. 2, line 14) method (see "method" in col. 1, lines 52-57) of performing transient sensitivity analysis of a circuit (see "A computer simulation is executed to determine transient-response characteristics of the model" in col. 2, lines 25-30), comprising: receiving a description of the circuit (see "data for a semiconductor device is received. The data includes (i) first data related to characteristics of the device in a steady-state operation, and (ii) second data related to transient-response characteristics of the device" in col. 15, lines 56-60), wherein the description of the circuit includes a plurality of nodes interconnected with a plurality of circuit components, and further includes parameters of the plurality of circuit components (see Fig. 2; "FIG. 2 depicts a model subcircuit… configured with… parameters" in col. 6, lines 15-23); performing a first pass transient simulation of the circuit using the time steps (see "step size of the numerical simulation" in col. 17, lines 8-10) and the plurality of circuit parameters (see "A computer simulation is executed to determine transient-response characteristics of the model as configured with the static parameters and a current set of dynamic parameters, where the simulation generates a set of values indicative of the model's transient-response characteristics" in col. 2, lines 25-30), further comprising determining time steps (see "step size of the numerical simulation… adaptively adjusted by solver" in col. 17, lines 8-10) for performing sensitivity analysis of the circuit, based on the first pass transient simulation (see "computer simulations are executed to determine dynamic parameters of the power MOSFET model, where the computer simulations include (i) transient analysis simulations, and (ii) sensitivity analysis simulations" in col. 5, lines 57-61) and variations of the parameters of the plurality of circuit components (see "executing multiple computer simulations in which a value of a dynamic parameter in the  recording circuit states at each time step for each node of the circuit based on the first pass transient simulation in a first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28), wherein the circuit states includes a first set of circuit solutions (see "a computer simulation is executed to determine transient-response characteristics of the model as configured with the static parameters and a current set of dynamic parameters, where the simulation generates a set of values indicative of the model's transient-response characteristics" in col. 15, lines 62-67); performing a second pass sensitivity simulation of the circuit (see "computer simulations are executed to determine dynamic parameters of the power MOSFET model, where the computer simulations include (i) transient analysis simulations, and (ii) sensitivity analysis simulations" in col. 5, lines 57-61) using the time steps, variations of the plurality of circuit parameters (see "second pass" as second iteration, "a number of iterations are performed, and in each iteration, values of the dynamic parameters are adjusted" in col. 12, lines 65-7) and the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33); recording a second set of circuit solutions (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores,  due to variations of the plurality of circuit parameters according to the second pass sensitivity simulation of the circuit (see "Elements of the Jacobian matrix J are determined using a sensitivity analysis… for each of the dynamic parameters of the model, a set of computer simulations are executed in which a value of the dynamic parameter in the model is varied over the set of simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10); and determining deviations of between the first set of circuit solutions and the second set of circuit solutions (see "iterate… until an error value less than the threshold value is determined… based on any one of (i) the error value being less than a threshold value; (ii) the fitting error changing less than a threshold percentage… and (iv) divergence being detected" in col. 16, lines 26-32). 
While Aurich discloses time steps as "step size of the numerical simulation", Aurich fails to expressly disclose "time steps".
Daldoss expressly discloses "time steps" “In our approach we suppose that the sensitivity circuit uses the same time steps as the original circuit“ (see page 1303, col. 2, 4th paragraph) and “we evaluate the acceptable truncation error for the sensitivity circuit and finally we choose the maximum timestep which satisfies the imposed tolerances“ (see page 1303, next to last paragraph).
Aurich and Daldoss are analogous art because they are related to transient sensitivity analysis of a circuit.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Daldoss with Aurich, because Daldoss discloses "Abstract—In this paper, a novel approach for the computation of multiparameter time-domain sensitivity during circuit simulation is presented" (see page 1296, col. 1), and as a result, Daldoss discloses "The difference of our algorithm with respect to the direct technique is related with the solution of the sensitivity systems. Direct algorithm solves as many sensitivity 
As to claim 2, while Aurich discloses wherein the variations of the parameters of the plurality of circuit components (see "Elements of the Jacobian matrix J are determined using a sensitivity analysis… for each of the dynamic parameters of the model, a set of computer simulations are executed in which a value of the dynamic parameter in the model is varied over the set of simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10), Daldoss discloses at least one or more of: variations due to deviations in manufacturing processes; variations due to changes in circuit element geometry; variations due to fluctuations in operating temperature of the circuit; or variations due to fluctuations in operating voltage of the circuit (see "perturb some parameters of interest, with an attendant variation of the nominal branch voltages" in page 1301, IV. DERIVATION FROM TELLEGEN’S THEOREM, col. 1, 3rd paragraph). 
As to claim 3, Daldoss discloses wherein performing a first pass transient simulation of the circuit comprises: performing a nominal transient analysis on the parameters of the plurality of circuit components (see "nominal transient analysis is performed over a specific time interval" in page 1296, col. 2, 2nd paragraph).
As to claim 4, Aurich discloses wherein recording circuit states at each time step for each node of the circuit comprises at least one or more of: storing solution vectors (see "data output… final data results", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as…  storing factored Jacobian matrices (see "data output… intermediate data results", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28); or storing circuit residues in form of currents and charges. 
As to claim 5, while Aurich discloses wherein performing a second pass sensitivity simulation of the circuit comprises: storing changes to the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28) caused by variations of the plurality of circuit parameters (see "for each of the dynamic parameters of the model, a set of computer simulations are executed in which a value of the dynamic parameter in the model is varied over the set of simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10), Daldoss discloses for each time step in the plurality of time steps in a forward manner (see "analyze the original circuit over the entire time interval" in page 1302, col. 2, 1st paragraph), looping through each variation of parameter in the plurality of parameters (see "loop over time" in page 1304, col. 2, Fig. 6); and solving for an updated circuit solution in the second set of circuit solutions based on the each variation of parameter (see "solve sensitivity systems" in page 1304, col. 2, Fig. 6). 
As to claim 6, while Aurich discloses wherein solving for an updated circuit solution comprises: loading a corresponding solution vector and a factored Jacobian matrix from the first database (see "loading" as "for use by a computer program", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-, Daldoss discloses wherein LU factorization is performed on a predetermined Jacobian matrix (see "set up Jacobian… LU decompose Jacobian" in page 1304, col. 2, Fig. 6) from the first pass transient simulation to form the factored Jacobian matrix (see "computation of the transient response requires, at each timepoint, the LU decomposition of the nominal system… solve the adjoint resistive circuit JTX=E to select the Jacobian column corresponding to a desired circuit variable whose sensitivity vector is to be computed" in page 1302, col. 2, 2nd-next to last paragraph); computing an updated circuit residue due to changes in current and charges caused by the each variation of parameter; and computing the updated circuit solution using the factored Jacobian matrix and the updated circuit residue (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit… η, which has the same topology and the same nodal admittance matrix of the original network… currents and voltages of η correspond to the desired sensitivities and the new charges are actually the derivatives of the original charges" in page 1297, col. 2, 2nd paragraph to page 1298, 2nd paragraph).
As to claim 7, while Aurich discloses wherein solving for an updated circuit solution further comprises: loading a corresponding solution vector from the first database (see "loading" as "for use by a computer program", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33), Daldoss discloses creating a Jacobian matrix based on the solution vector (see "At iteration k, the  performing LU factorization on the Jacobian matrix (see "set up Jacobian… LU decompose Jacobian" in page 1304, col. 2, Fig. 6) to form a factored Jacobian matrix; performing evaluation of affected devices (see "for the computation of the sensitivity row vector… which represents the sensitivities of a generic circuit variable with respect to all the parameters belonging to P… JTX=E (13)… Using the fact that the LU factored Jacobian is available after the current simulation step and that the transposition of a product of matrices is equal to a reversely-ordered product of their transposes (JT=UTLT), the system in (13) can be easily solved" in page 1299, 2nd paragraph) caused by the each variation of parameter (see "P… vector of design and process parameters" in page 1297, col. 1, next to last paragraph); computing an updated circuit residue due to changes in current and charges caused by the each variation of parameter; and computing the updated circuit solution using the factored Jacobian matrix and the updated circuit residue (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit… η, which has the same topology and the same nodal admittance matrix of the original network… currents and voltages of η correspond to the desired sensitivities and the new charges are actually the derivatives of the original charges" in page 1297, col. 2, 2nd paragraph to page 1298, 2nd paragraph).
As to claim 8, while Aurich discloses wherein performing a second pass sensitivity simulation of the circuit further comprises: storing changes to the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28) caused by variations of the plurality of circuit parameters (see "for each of the dynamic parameters of the model, a set of computer simulations are executed in which a value of the dynamic parameter in the model is varied over the set of simulations while holding Daldoss discloses from a time step of interest to a beginning time step in a backward manner, looping each time step (see "each time step" as "each time point", "after imposing the appropriate initial conditions and input sources, a specially derived adjoint circuit is simulated over the same interval as the original one but backward in time. During the backward simulation, at each time point, the transpose of the Jacobian matrix of the nominal circuit is re-used to solve the adjoint network and the desired partial derivatives (i.e., sensitivity values) are obtained by convolving an appropriate response of the original circuit with a corresponding waveform in the adjoint circuit, for each parameter of interest" in page 1296, col. 2, 2nd paragraph); at each time step, looping through each variation of parameter in the plurality of parameters (see "loop over time" in page 1304, col. 2, Fig. 6); and solving for an updated circuit solution in the second set of circuit solutions based on the each variation of parameter (see "solve sensitivity systems" in page 1304, col. 2, Fig. 6). 
As to claim 9, while Aurich discloses wherein solving for an updated circuit solution comprises: loading a corresponding solution vector and a factored Jacobian matrix from the first database (see "loading" as "for use by a computer program", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33), Daldoss discloses wherein LU factorization is performed on a predetermined Jacobian matrix (see "set up Jacobian… LU decompose Jacobian" in page 1304, col. 2, Fig. 6) from the first pass transient simulation to form the factored Jacobian matrix (see "computation of the transient response requires, at each timepoint, the LU decomposition of the nominal system… solve the adjoint resistive circuit JTX=E to select the Jacobian column  performing evaluation of affected devices (see "for the computation of the sensitivity row vector… which represents the sensitivities of a generic circuit variable with respect to all the parameters belonging to P… JTX=E (13)… Using the fact that the LU factored Jacobian is available after the current simulation step and that the transposition of a product of matrices is equal to a reversely-ordered product of their transposes (JT=UTLT), the system in (13) can be easily solved" in page 1299, 2nd paragraph) caused by the each variation of parameter (see "P… vector of design and process parameters" in page 1297, col. 1, next to last paragraph); solving a transpose of the factored Jacobian matrix to identify the time step of interest and a node of interest (see "During the backward simulation, at each time point, the transpose of the Jacobian matrix of the nominal circuit is re-used to solve the adjoint network and the desired partial derivatives (i.e., sensitivity values) are obtained by convolving an appropriate response of the original circuit with a corresponding waveform in the adjoint circuit, for each parameter of interest" in page 1296, col. 2, 2nd paragraph); computing a normalized sensitivity vector using the transpose of the factored Jacobian matrix (see "solve the adjoint resistive circuit JTX=E to select the Jacobian column corresponding to a desired circuit variable whose sensitivity vector is to be computed" in page 1302, next to last paragraph); computing a normalized circuit residue due to changes in current and charges caused by the each variation of parameter; and computing the updated circuit solution using the normalized sensitivity vector and the normalized circuit residue (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit… η, which has the same topology and the same nodal admittance matrix of the original network… currents and voltages of η correspond to the desired sensitivities and the new charges are actually the derivatives of the original charges" in page 1297, col. 2, 2nd paragraph to page 1298, 2nd paragraph).
As to claim 10, while Aurich discloses wherein solving for an updated circuit solution further comprises: loading a solution vector of the time step of interest from the first database (see "loading" as "for use by a computer program", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33); Daldoss discloses creating a Jacobian matrix based on the solution vector of the time step of interest (see "time step of interest" as "each time point", "numerical methods… application to circuit analysis transforms the original network into a linear resistive circuit, the so called companion network... use of NR-class methods [26] to compute nominal responses, produces a sequence of approximate solutions at each timepoint which, hopefully, converges to the exact solution... At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit" in page 1297, col. 2, 2nd paragraph); performing LU factorization on the Jacobian matrix (see "set up Jacobian… LU decompose Jacobian" in page 1304, col. 2, Fig. 6) to form a factored Jacobian matrix; performing evaluation of affected devices (see "for the computation of the sensitivity row vector… which represents the sensitivities of a generic circuit variable with respect to all the parameters belonging to P… JTX=E (13)… Using the fact that the LU factored Jacobian is available after the current simulation step and that the transposition of a product of matrices is equal to a reversely-ordered product of their transposes (JT=UTLT), the system in (13) can be easily solved" in page 1299, 2nd paragraph) caused by the each variation of parameter (see "P… vector of design and process parameters" in page 1297, col. 1, next to last paragraph); solving a transpose of the factored Jacobian matrix to identify the time step of interest and a node of interest (see "During the backward simulation, at each time point, the transpose of the Jacobian matrix of the nominal circuit is re-used to solve  computing a normalized sensitivity vector using the transpose of the factored Jacobian matrix (see "solve the adjoint resistive circuit JTX=E to select the Jacobian column corresponding to a desired circuit variable whose sensitivity vector is to be computed" in page 1302, next to last paragraph); computing a normalized circuit residue due to changes in current and charges caused by the each variation of parameter; and computing the updated circuit solution using the normalized sensitivity vector and the normalized circuit residue (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit… η, which has the same topology and the same nodal admittance matrix of the original network… currents and voltages of η correspond to the desired sensitivities and the new charges are actually the derivatives of the original charges" in page 1297, col. 2, 2nd paragraph to page 1298, 2nd paragraph).
As to claim 11, Aurich discloses an apparatus for performing transient sensitivity analysis of a circuit, comprising: at least one processing unit for executing computer programs (see "computer-implemented system" col. 2, line 14); a memory for storing information of the circuit (see "systems' and methods' data… may be stored… in… storage devices… e.g., RAM, ROM, Flash memory" in col. 18, lines 22-27); a transient sensitivity analysis module (see "A computer simulation is executed to determine transient-response characteristics of the model" in col. 2, lines 25-30), wherein the transient sensitivity analysis module and the at least one processing unit includes logic configured to (see "computer-implemented system for determining parameters of a… model includes a processing system and computer-readable memory in communication with the processing system encoded with instructions for commanding the processing system to execute steps" in col. 2, lines 14-19) receive a description of the circuit (see "data for a semiconductor device is received. The , wherein the description of the circuit includes a plurality of nodes interconnected with a plurality of circuit components, and further includes parameters of the plurality of circuit components (see Fig. 2; "FIG. 2 depicts a model subcircuit… configured with… parameters" in col. 6, lines 15-23); perform a first pass transient simulation of the circuit using the time steps (see "step size of the numerical simulation" in col. 17, lines 8-10) and the plurality of circuit parameters (see "A computer simulation is executed to determine transient-response characteristics of the model as configured with the static parameters and a current set of dynamic parameters, where the simulation generates a set of values indicative of the model's transient-response characteristics" in col. 2, lines 25-30), further comprising determining time steps (see "step size of the numerical simulation… adaptively adjusted by solver" in col. 17, lines 8-10) for performing sensitivity analysis of the circuit, based on the first pass transient simulation (see "computer simulations are executed to determine dynamic parameters of the power MOSFET model, where the computer simulations include (i) transient analysis simulations, and (ii) sensitivity analysis simulations" in col. 5, lines 57-61) and variations of the parameters of the plurality of circuit components (see "executing multiple computer simulations in which a value of a dynamic parameter in the model is varied over the multiple simulations while holding constant values of other dynamic parameters in the model, where each of the multiple computer simulations generates a set of goal values indicative of the model's transient-response characteristics" in col. 12, lines 14-37); record circuit states at each time step for each node of the circuit based on the first pass transient simulation in a first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28), wherein the circuit states includes a first set of circuit solutions (see "a  perform a second pass sensitivity simulation of the circuit (see "computer simulations are executed to determine dynamic parameters of the power MOSFET model, where the computer simulations include (i) transient analysis simulations, and (ii) sensitivity analysis simulations" in col. 5, lines 57-61) using the time steps, variations of the plurality of circuit parameters (see "second pass" as second iteration, "a number of iterations are performed, and in each iteration, values of the dynamic parameters are adjusted" in col. 12, lines 65-7) and the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33); record a second set of circuit solutions (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.) may be stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28) due to variations of the plurality of circuit parameters according to the second pass sensitivity simulation of the circuit (see "Elements of the Jacobian matrix J are determined using a sensitivity analysis… for each of the dynamic parameters of the model, a set of computer simulations are executed in which a value of the dynamic parameter in the model is varied over the set of simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10); and determine deviations of between the first set of circuit solutions and the second set of circuit solutions (see "iterate… until an error value less than the threshold value is determined… based on any one of (i) the error value being less than a 
While Aurich discloses time steps as "step size of the numerical simulation", Aurich fails to expressly disclose "time steps".
Daldoss expressly discloses "time steps" “In our approach we suppose that the sensitivity circuit uses the same time steps as the original circuit“ (see page 1303, col. 2, 4th paragraph) and “we evaluate the acceptable truncation error for the sensitivity circuit and finally we choose the maximum timestep which satisfies the imposed tolerances“ (see page 1303, next to last paragraph).
As to claims 12-20, these claims recite an apparatus for performing the method of claims 2-10. Aurich discloses a "computer-implemented system" (see col. 2, line 14) for performing a method that teaches claims 2-10. Therefore, claims 12-20 are rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daldoss et al., "Transient sensitivity computation in circuit simulation", teaches "circuit transient responses are first computed, then the corresponding adjoint circuit is analyzed backward in time, after imposing appropriate initial conditions and input sources" (see page VI-302, col. 2, 1st paragraph).
Hocevar et al., "Transient sensitivity computation for MOSFET circuits", teaches “To obtain sensitivity information, for instance, the derivative of some branch voltage with respect to one or several parameters, one inputs a current impulse at this branch at t = tf, the time the value of this derivative is to be evaluated. Then this adjoint circuit is simulated backward in time relative to the nominal circuit" (see page 2165, last paragraph).

Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		7/11/21Primary Examiner, Art Unit 2127